
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


LOAN NUMBER

--------------------------------------------------------------------------------

  LOAN NAME

--------------------------------------------------------------------------------

  ACCT. NUMBER

--------------------------------------------------------------------------------

  AGREEMENT DATE

--------------------------------------------------------------------------------

  INITIALS

--------------------------------------------------------------------------------

1031000029-503   EPIQ Systems, Inc.       08/07/02   JLH

NOTE AMOUNT

--------------------------------------------------------------------------------

  INDEX (w/Margin)

--------------------------------------------------------------------------------

  RATE

--------------------------------------------------------------------------------

  MATURITY DATE

--------------------------------------------------------------------------------

  LOAN PURPOSE

--------------------------------------------------------------------------------

$5,000,000.00   Wall Street Journal Prime   4.75%   02/07/03   Commercial

Creditor Use Only


COMMERCIAL LOAN AGREEMENT
Revolving Draw Loan


        DATE AND PARTIES.    The date of this Commercial Loan Agreement
(Agreement) is August 7, 2002. The parties and their addresses are as follows:

LENDER:

GOLD BANK
11301 Nall Avenue
Leawood, Kansas 66211

BORROWER:

EPIQ SYSTEMS, INC.
a Kansas Corporation
501 Kansas Avenue
Kansas City, Kansas 66105

        1.    DEFINITIONS. For the purposes of this Agreement, the following
terms have the following meanings.

        A.    Accounting Terms. In this Agreement, any accounting terms that are
not specifically defined will have their customary meanings under generally
accepted accounting principles.

        B.    Insiders. Insiders include those defined as insiders by the United
States Bankruptcy Code, as amended; or to the extent left undefined, include
without limitation any officer, employee, stockholder or member, director,
partner, or any immediate family member of any of the foregoing, or any person
or entity which, directly or indirectly, controls, is controlled by or is under
common control with me.

        C.    Loan. The Loan refers to this transaction generally, including
obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.

        D.    Pronouns. The pronouns "I", "me" and "my" refer to every Borrower
signing this Agreement, individually or together, and their heirs, successors
and assigns. "You" and "your" refers to the Loan's lender, any participants or
syndicators, or any person or company that acquires an interest in the Loan and
their successors and assigns.

        E.    Property. Property is any property, real, personal or intangible,
that secures my performance of the obligations of this Loan.

        2.    ADVANCES. Advances under this Agreement are made according to the
following terms and conditions.

1

--------------------------------------------------------------------------------

        A.    Multiple Advances—Revolving. In accordance with the terms of this
Agreement and other Loan documents, you will provide me with a revolving draw
note and the maximum outstanding principal balance will not exceed $5,000,000.00
(Principal).

        B.    Requests for Advances. My requests are a warranty that I am in
compliance with all the Loan documents. When required by you for a particular
method of advance, my requests for an advance must specify the requested amount
and the date and be accompanied with any agreements, documents, and instruments
that you require for the Loan. Any payment by you of any check, share draft or
other charge may, at your option, constitute an advance on the Loan to me. All
advances will be made in United States dollars. I will indemnify you and hold
you harmless for your reliance on any request for advances that you reasonably
believe to be genuine. To the extent permitted by law, I will indemnify you and
hold you harmless when the person making any request represents that I
authorized this person to request an advance even when this person is
unauthorized or this person's signature is not genuine.

I or anyone I authorize to act on my behalf may request advances by the
following methods.

        (1)  I make a request in person.

        (2)  I make a request by phone.

        (3)  I make a request by mail.

        (4)  I make a written request.

        C.    Advance Limitations. In addition to any other Loan conditions,
requests for, and access to, advances are subject to the following limitations.

        (1)  Obligatory Advances. You will make all Loan advances subject to
this Agreement's terms and conditions.

        (2)  Advance Amount. Subject to the terms and conditions contained in
this Agreement, advances will be made in exactly the amount I request.

        (3)  Cut-Off Time. Requests for an advance received before 03:00 PM will
be made on any day that you are open for business, on the day for which the
advance is requested.

        (4)  Disbursement of Advances. On my fulfillment of this Agreement's
terms and conditions, you will disburse the advance in any manner as you and I
agree.

        (5)  Credit Limit. I understand that you will not ordinarily grant a
request for an advance that would cause the unpaid principal of my Loan to be
greater than the Principal limit. You may, at your option, grant such a request
without obligating yourselves to do so in the future.

        (6)  Records. Your records will be conclusive evidence as to the amount
of advances, the Loan's unpaid principal balances and the accrued interest.

        D.    Conditions. I will satisfy all of the following conditions before
you either issue any promissory notes or make any advances under this Agreement.

        (1)  No Default. There has not been a default under this Agreement or
other Loan documents nor would a default result from making the Loan or any
advance.

        (2)  Information. You have received all documents, information,
certifications and warranties as you may require, all properly executed, if
appropriate, on forms acceptable to you. This includes, but is not limited to,
the documents and other items listed in the Loan Checklist Report which is
hereby incorporated by reference into this Agreement.

2

--------------------------------------------------------------------------------




        (3)  Inspections. You have made all inspections that you consider
necessary and are satisfied with this inspection.

        (4)  Conditions and Covenants. I will have performed and complied with
all conditions required for an advance and all covenants in this Agreement and
any other Loan documents.

        (5)  Warranties and Representations. The warranties and representations
contained in this Agreement are true and correct at the time of making the
requested advance.

        (6)  Financial Statements. My most recent financial statements and other
financial reports, delivered to you, are current, complete, true and accurate in
all material respects and fairly represent my financial condition.

        (7)  Bankruptcy Proceedings. No proceeding under the United States
Bankruptcy Code has been commenced by or against me or any of my affiliates.

        3.    MATURITY DATE. I agree to fully repay the Loan by February 7,
2003.

        4.    WARRANTIES AND REPRESENTATIONS. I make to you the following
warranties and representations which will continue as long as this Loan is in
effect, except when this Agreement provides otherwise.

        A.    Power. I am duly organized, and validly existing and in good
standing in all jurisdictions in which I operate. I have the power and authority
to enter into this transaction and to carry on my business or activity as it is
now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which I operate.

        B.    Authority. The execution, delivery and performance of this Loan
and the obligation evidenced by the Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.

        C.    Name and Place of Business. Other than previously disclosed in
writing to you I have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without
your prior written consent, I do not and will not use any other name and will
preserve my existing name, trade names and franchises.

        D.    Loan Purpose. This Loan is for Commercial purposes.

        E.    No Other Liens. I own or lease all property that I need to conduct
my business and activities. I have good and marketable title to all property
that I own or lease. All of my Property is free and clear of all liens, security
interests, encumbrances and other adverse claims and interests, except those to
you or those you consent to in writing.

        F.    Compliance With Laws. I am not violating any laws, regulations,
rules, orders, judgments or decrees applicable to me or my property, except for
those which I am challenging in good faith through proper proceedings after
providing adequate reserves to fully pay the claim and its challenge should I
lose.

        G.    Legal Dispute. There are no pending or threatened lawsuits,
arbitrations or other proceedings against me or my property that singly or
together may materially and adversely affect my property, operations, financial
condition, or business.

        H.    Adverse Agreements. I am not a party to, nor am I bound by, any
agreement that is now or is likely to become materially adverse to my business,
Property or operations.

3

--------------------------------------------------------------------------------




        I.    Other Claims. There are no outstanding claims or rights that would
conflict with the execution, delivery or performance by me of the terms and
conditions of this Agreement or the other Loan documents. No outstanding claims
or rights exist that may result in a lien on the Property, the Property's
proceeds and the proceeds of proceeds, except liens that were disclosed to and
agreed to by you in writing.

        J.    Solvency. I am able to pay my debts as they mature, my assets
exceed my liabilities and I have sufficient capital for my current and planned
business and other activities. I will not become insolvent by the execution or
performance of this Loan.

        5.    FINANCIAL STATEMENTS. I will prepare and maintain my financial
records using consistently applied generally accepted accounting principles then
in effect. I will provide you with financial information in a form that you
accept and under the following terms.

        A.    Certification. I represent and warrant that any financial
statements that I provide you fairly represents my financial condition for the
stated periods, is current, complete, true and accurate in all material
respects, includes all of my direct or contingent liabilities and there has been
no material adverse change in my financial condition, operations or business
since the date the financial information was prepared.

        B.    Frequency. Annually, I will provide to you my financial
statements, tax returns, annual internal audit reports or those prepared by
independent accountants as soon as available or at least within 90 days after
the close of each of my fiscal years. Any annual financial statements that I
provide you will be prepared statements.

        (1)  Interim Financial Reports. Each fiscal quarter, I will provide to
you my financial statements, internal audit reports or those prepared by
independent accountants, tax reports, statements of cash flow, budgets and
forecasts, certificates and schedules of Property as soon as available or at
least within 20 days after the close of this business period. Any interim
financial statements that I provide you will be prepared statements.

        C.    SEC Reports. I will provide you with true and correct copies of
all reports, notices or statements that I provide to the Securities and Exchange
Commission, any securities exchange or my stockholders, owners, or the holders
of any material indebtedness as soon as available or at least within 30 days
after issuance.

        D.    Requested Information. I will provide you with any other
information about my operations, financial affairs and condition within 30 days
after your request.

        6.    COVENANTS. Until the Loan and all related debts, liabilities and
obligations are paid and discharged, I will comply with the following terms,
unless you waive compliance in writing.

        A. Participation. I consent to you participating or syndicating the Loan
and sharing any information that you decide is necessary about me and the Loan
with the other participants or syndicators.

        B.    Inspection. Upon reasonable notice, I will permit you or your
agents to enter any of my premises and any location where my Property is located
during regular business hours to do the following.

        (1)  You may inspect, audit, check, review and obtain copies from my
books, records, journals, orders, receipts, and any correspondence and other
business related data.

        (2)  You may discuss my affairs, finances and business with any one who
claims to be my creditor.

4

--------------------------------------------------------------------------------




After prior notice to me, you may discuss my financial condition and business
operations with my independent accountants, if any, or my chief financial
officer and I may be present during these discussions. As long as the Loan is
outstanding, I will direct all of my accountants and auditors to permit you to
examine my records in their possession and to make copies of these records. You
will use your best efforts to maintain the confidentiality of the information
you or your agents obtain, except you may provide your regulator, if any, with
required information about my financial condition, operation and business or
that of my parent, subsidiaries or affiliates.

        C.    Business Requirements. I will preserve and maintain my present
existence and good standing in the jurisdiction where I am organized and all of
my rights, privileges and franchises. I will do all that is needed or required
to continue my business or activities as presently conducted, by obtaining
licenses, permits and bonds everywhere I engage in business or activities or
own, lease or locate my property. I will obtain your prior written consent
before I cease my business or before I engage in any new line of business that
is materially different from my present business.

        D.    Compliance with Laws. I will not violate any laws, regulations,
rules, orders, judgments or decrees applicable to me or my Property, except for
those which I challenge in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its appeal should I lose. Laws
include without limitation the Federal Fair Labor Standards Act requirements for
producing goods, the federal Employee Retirement Income Security Act of 1974's
requirements for the establishment, funding and management of qualified deferred
compensation plans for employees, health and safety laws, environmental laws,
tax laws, licensing and permit laws. On your request, I will provide you with
written evidence that I have fully and timely paid my taxes, assessments and
other governmental charges levied or imposed on me, my income or profits and my
property. Taxes include without limitation sales taxes, use taxes, personal
property taxes, documentary stamp taxes, recordation taxes, franchise taxes,
income taxes, withholding taxes, FICA taxes and unemployment taxes. I will
adequately provide for the payment of these taxes, assessments and other charges
that have accrued but are not yet due and payable.

        E.    New Organizations. I will obtain your written consent and any
necessary changes to the Loan documents before I organize or participate in the
organization of any entity, merge into or consolidate with any one, permit any
one else to merge into me, acquire all or substantially all of the assets of any
one else or otherwise materially change my legal structure, management,
ownership or financial condition.

        F.    Dealings with Insiders. I will not purchase, acquire or lease any
property or services from, or sell, provide or lease any property or services
to, or permit any outstanding loans or credit extensions to, or otherwise deal
with, any Insiders except as required under contracts existing at the time I
applied for the Loan and approved by you or as this Agreement otherwise permits.
I will not change or breach these contracts existing at Loan application so as
to cause an acceleration of or an increase in any payments due.

        G.    Other Debts. I will pay when due any and all other debts owed or
guaranteed by me and will faithfully perform, or comply with all the conditions
and obligations imposed on me concerning the debt or guaranty.

        H.    Other Liabilities. I will not incur, assume or permit any debt
evidenced by notes, bonds or similar obligations, except: debt in existence on
the date of this Agreement and fully disclosed to you; debt subordinated in
payment to you on conditions and terms acceptable to you; accounts payable
incurred in the ordinary course of my business and paid under customary trade
terms or contested in good faith with reserves satisfactory to you.

        I.    Notice to You. I will promptly notify you of any material change
in my financial condition, of the occurrence of a default under the terms of
this Agreement, or a default by me under any

5

--------------------------------------------------------------------------------




agreement between me and any third party which materially and adversely affects
my property, operations, financial condition or business.

        J.    Certification of No Default. On your request, my chief financial
officer or my independent accountant will provide you with a written
certification that to the best of their knowledge no event of default exists
under the terms of this Agreement or the other Loan documents, and that there
exists no other action, condition or event which with the giving of notice or
lapse of time or both would constitute a default. As requested, my chief
financial officer or my independent accountant will also provide you with
computations demonstrating compliance with any financial covenants and ratios
contained in this Agreement. If an action, condition or event of default does
exist, the certificate must accurately and fully disclose the extent and nature
of this action, condition or event and state what must be done to correct it.

        K.    Use of Loan Proceeds. I will not permit the loan proceeds to be
used to purchase, carry, reduce, or retire any loan incurred to purchase or
carry any margin stock.

        L.    Dispose of No Assets. Without your prior written consent or as the
Loan documents permit, I will not sell, lease, assign, transfer, dispose of or
otherwise distribute all or substantially all of my assets to any person other
than in the ordinary course of business for the assets' depreciated book value
or more.

        M.  No Other Liens. I will not create, permit or suffer any lien or
encumbrance upon any of my properties for or by anyone, other than you, except
for: nonconsensual liens imposed by law arising out of the ordinary course of
business on obligations that are not overdue or which I am contesting in good
faith after making appropriate reserves; valid purchase money security interests
on personal property; or any other liens specifically agreed to by you in
writing.

        N.    Guaranties. I will not guaranty or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments in the
ordinary course of business) or accommodation endorser or otherwise for the debt
or obligations of any other person or entity, except to you or as you otherwise
specifically agree in writing.

        O.    No Default under Other Agreements. I will not allow to occur, or
to continue unremedied, any act, event or condition which constitutes a default,
or which, with the passage of time or giving of notice, or both, would
constitute a default under any agreement, document, instrument or undertaking to
which I am a party or by which I may be bound.

        P.    Legal Disputes. I will promptly notify you in writing of any
threatened or pending lawsuit, arbitration or other proceeding against me or any
of my property, not identified in my financial statements, or that singly or
together with other proceedings may materially and adversely affect my property,
operations, financial condition or business. I will use my best efforts to bring
about a favorable and speedy result of any of these lawsuits, arbitrations or
other proceedings.

        Q.    Other Notices. I will immediately provide you with any information
that may materially and adversely affect my ability to perform this Agreement
and of its anticipated effect.

        R.    No Change in Capital. I will not release, redeem, retire, purchase
or otherwise acquire, directly or indirectly, any of my capital stock or other
equity security or partnership interest, or make any change in my capital
structure, except to the extent required by any agreements signed prior to this
Agreement and disclosed to you or with your prior written consent.

        S.    Loan Obligations. I will make full and timely payment of all
principal and interest obligations, and comply with the other terms and
agreements contained in this Agreement and in the other Loan documents.

6

--------------------------------------------------------------------------------




        T.    Insurance. I will obtain and maintain insurance with insurers, in
amounts and coverages that are acceptable to you and customary with industry
practice. This may include without limitation insurance policies for public
liability, fire, hazard and extended risk, workers compensation, and, at your
request, business interruption and/or rent loss insurance. At your request, I
will deliver to you certified copies of all of these insurance policies, binders
or certificates. I will obtain and maintain a mortgagee or loss payee
endorsement for you when these endorsements are available. I will immediately
notify you of cancellation or termination of insurance. I will require all
insurance policies to provide you with at least 10 days prior written notice to
you of cancellation or modification. I consent to you using or disclosing
information relative to any contract of insurance required by the Loan for the
purpose of replacing this insurance. I also authorize my insurer and you to
exchange all relevant information related to any contract of insurance required
by any document executed as part of this Loan.

        U.    Minimum Tangible Net Worth. I will maintain at all times a
tangible net worth, determined under consistently applied generally accepted
accounting principles, of $35,000,000.00 or more. Tangible net worth is the
amount that total assets exceed total liabilities. For determining tangible net
worth, total assets will exclude all intangible assets, including without
limitation goodwill, patents, trademarks, trade names, copyrights, and
franchises, and will also exclude all Accounts Receivable, owed by my Insiders,
that do not provide for a repayment schedule.

        V.    Minimum Ratio of Net Income to Interest Expense. During this
Agreement's term, I will maintain a ratio of net income before interest and
taxes to interest expense of 1.5:1 or more as determined on last day of each
fiscal year under consistently applied generally accepted accounting principles.
For this determination, net income before interest and taxes excludes any
extraordinary gains and losses and any gains or losses from the sale or other
disposition of assets outside of the ordinary course of business.

        7.    DEFAULT. I will be in default if any of the following occur:

        A.    Payments. I fail to make a payment in full when due.

        B.    Insolvency or Bankruptcy. I make an assignment for the benefit of
creditors or become insolvent, either because my liabilities exceed my assets or
I am unable to pay my debts as they become due; or I petition for protection
under federal, state or local bankruptcy, insolvency or debtor relief laws, or
am the subject of a petition or action under such laws and fail to have the
petition or action dismissed within a reasonable period of time not to exceed
60 days.

        C.    Business Termination. I merge, dissolve, reorganize, end my
business or existence, or a partner or majority owner dies or is declared
legally incompetent.

        D.    Failure to Perform. I fail to perform any condition or to keep any
promise or covenant of this Agreement.

        E.    Other Documents. A default occurs under the terms of any other
transaction document.

        F.    Other Agreements. I am in default on any other debt or agreement I
have with you.

        G.    Misrepresentation. I make any verbal or written statement or
provide any financial information that is untrue, inaccurate, or conceals a
material fact at the time it is made or provided.

        H.    Judgment. I fail to satisfy or appeal any judgment against me.

        I.    Forfeiture. The Property is used in a manner or for a purpose that
threatens confiscation by a legal authority.

7

--------------------------------------------------------------------------------




        J.    Name Change. I change my name or assume an additional name without
notifying you before making such a change.

        K.    Property Transfer. I transfer all or a substantial part of my
money or property.

        L.    Property Value. The value of the Property declines or is impaired.

        M.  Material Change. Without first notifying you, there is a material
change in my business, including ownership, management, and financial
conditions.

        N.    Insecurity. You reasonably believe that you are insecure.

        8.    REMEDIES. After I default, and after you give any legally required
notice and opportunity to cure the default, you may at your option do any one or
more of the following.

        A.    Acceleration. You may make all or any part of the amount owing by
the terms of the Loan immediately due.

        B.    Sources. You may use any and all remedies you have under state or
federal law or in any instrument securing the Loan.

        C.    Insurance Benefits. You may make a claim for any and all insurance
benefits or refunds that may be available on my default.

        D.    Payments Made On My Behalf. Amounts advanced on my behalf will be
immediately due and may be added to the balance owing under the terms of the
Loan, and accrue interest at the highest post-maturity interest rate.

        E.    Termination. You may terminate my right to obtain advances and may
refuse to make any further extensions of credit.

        F.    Set-Off. You may use the right of set-off. This means you may
set-off any amount due and payable under the terms of the Loan against any right
I have to receive money from you.

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. "Any amount due and payable under the terms of the Loan"
means the total amount to which you are entitled to demand payment under the
terms of the Loan at the time you set-off.

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Loan, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.

        G.    Waiver. Except as otherwise required by law, by choosing any one
or more of these remedies you do not give up your right to use any other remedy.
You do not waive a default if you choose not to use a remedy. By electing not to
use any remedy, you do not waive your right to later consider the event a
default and to use any remedies if the default continues or occurs again.

        9.    COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after Default, to
the extent permitted by law, I agree to pay all expenses of collection,
enforcement or protection of your rights and

8

--------------------------------------------------------------------------------

remedies under this Agreement. Expenses include, but are not limited to,
attorneys' fees, court costs and other legal expenses. These expenses are due
and payable immediately. If not paid immediately, these expenses will bear
interest from the date of payment until paid in full at the highest interest
rate in effect as provided for in the terms of this Loan. All fees and expenses
will be secured by the Property I have granted to you, if any. To the extent
permitted by the United States Bankruptcy Code, I agree to pay the reasonable
attorneys' fees you incur to collect this debt as awarded by any court
exercising jurisdiction under the Bankruptcy Code.

        10.  APPLICABLE LAW. This Agreement is governed by the laws of Kansas,
the United States of America and to the extent required, by the laws of the
jurisdiction where the Property is located. In the event of a dispute, the
exclusive forum, venue and place of jurisdiction will be in Kansas, unless
otherwise required by law.

        11.  JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay
this Loan is independent of the obligation of any other person who has also
agreed to pay it. You may sue me alone, or anyone else who is obligated on this
Loan, or any number of us together, to collect this Loan. Extending this Loan or
new obligations under this Loan, will not affect my duty under this Loan and I
will still be obligated to pay this Loan. The duties and benefits of this Loan
will bind and benefit the successors and assigns of you and me.

        12.  AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be
amended or modified by oral agreement. No amendment or modification of this
Agreement is effective unless made in writing and executed by you and me. This
Agreement is the complete and final expression of the understanding between you
and me. If any provision of this Agreement is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still
be enforceable.

        13.  INTERPRETATION. Whenever used, the singular includes the plural and
the plural includes the singular. The section headings are for convenience only
and are not to be used to interpret or define the terms of this Agreement.

        14.  NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless
otherwise required by law, any notice will be given by delivering. or mailing it
by first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
party will be deemed to be notice to all parties. I will inform you in writing
of any change in my name, address or other application information. I will
provide you any financial statement or information you request. All financial
statements and information I give you will be correct and complete. I agree to
sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this
Loan and to confirm your lien status on any Property. Time is of the essence.

THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE AGREEMENT BETWEEN YOU AND
LENDER, AND AS SUCH IT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT.

ADDITIONAL TERMS:

9

--------------------------------------------------------------------------------


BY SIGNING OR INITIALING BELOW, BOTH PARTIES AFFIRM THAT NO UNWRITTEN ORAL
AGREEMENT BETWEEN THEM EXISTS.

LENDER:                       Gold Bank                           /s/  JULIE L.
HOOK      

--------------------------------------------------------------------------------

Julie L. Hook, Vice President                   BORROWER:                      
EPIQ Systems, Inc.                           /s/  TOM W. OLOFSON      

--------------------------------------------------------------------------------

Tom W. Olofson, CEO    

        15.  SIGNATURES. By signing, I agree to the terms contained in this
Agreement. I also acknowledge receipt of a copy of this Agreement.

BORROWER:                       EPIQ Systems, Inc.                          
/s/  TOM W. OLOFSON      

--------------------------------------------------------------------------------

Tom W. Olofson, CEO    

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



COMMERCIAL LOAN AGREEMENT Revolving Draw Loan
